DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 5-11 and 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention for claims 13-22, and nonelected species for claims 3 and 5-11, there being no allowable generic or linking claim. Please note that applicant’s species election were quaternary ammonium salts and derivatives thereof as the surface modifying agent, and glycols as the dispersant. As such, the Examiner holds that only claims 1-2, 4 and 12 read on said elected species at the same time, and NOT claims 1-6, 9-10 and 12 as asserted by applicant. Election was made without traverse in the reply filed on 03/10/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Independent claim 1 is indefinite in regards to the metes and bounds of what is meant by the modifying phrase “and derivatives thereof” in regards to the ammonium compounds, urea and glycine. Applicant’s specification sets forth no definition, and thus no clarity, of the scope of what constitutes “a derivative” of ammonium compounds, urea and glycine. 
As way of illustration only, urea breaks down in the soil to give ammonium. Is ammonium within the scope of a urea derivative? In some soils, ammonium is oxidized by bacteria to give nitrate. Is nitrate within the scope of a urea derivative, and if so where in applicant’s disclosure is there support for this? Furthermore, it is known in the art that hypothermia aerobic denitrifying bacterium, as well as a combustion reaction, can change ammonium, nitrates and nitrites into nitrous oxides. Are these nitrous oxides gases within the scope of a urea derivative, and if so where in applicant’s disclosure is there support for this? Urea can also be used in the synthesis of various nitrogen containing polymers. Are these various nitrogen containing polymers within the scope of urea derivatives, and if so where in applicant’s disclosure is there support for this?
Claims 2, 4 and 12 are also being rejected here because they are directly or indirectly dependent on independent claim 1. Please note the modifying phrase “and derivatives thereof” as set forth in dependent claim 4, has the same issues as set forth above in that it renders the metes and bounds of the scope of what is meant by “choline and derivatives thereof and tetramethylammonium chloride (TMAC) and derivatives thereof” indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hook et al. U.S. Patent Application Publication No.: 2016/0251570 A1 optionally in view of Oldenhove et al. U.S. Patent Application Publication No.: 2005/0085407 A1.
Hook et al. teaches proppants for use in hydraulic fracturing operations. The proppants comprise particles having coatings disposed on them as described herein. The proppants exhibit reduced dust generation, for instance during transloading, conveying and/or offloading of the proppant at a wellsite and/or at intermediate shipping transload points, see abstract.
A proppant for use in hydraulic fracturing, comprising: a particle; and a coating disposed on the particle that is formed from an aqueous coating composition, the aqueous coating composition comprising, based on the total weight of the aqueous coating composition, from 2 to 65 weight percent of a surfactant, from 1 to 35 weight percent of a polymer binder that is a water insoluble emulsion polymer, and balance water.”. 
The surfactant component can be selected from nonionic, cationic or anionic surfactant, see [0022]. The cationic surfactants useful in the invention can be alkoxylated quaternary amine surfactants, chlorine ester surfactant etc., see sections [0027]-[0029]. 
In some embodiments useful anti-freeze solvents are preferably added to the aqueous coating composition in an amount from 10-80 weight percent. Such solvents may include ethylene glycol, propylene glycol, triethylene glycol diethylene glycol etc., see [0086]-[0088].
Formulation 30 in Table 8 teaches a composition that comprises in part: a polymeric binder at 15% by weight, nonionic surfactants at a combined 30% by weight, propylene glycol at 5% by weight and water at 47.66% by weight.
Hook et al.’s section [0118] directly teaches a process of dust suppression of very fine sand particles using an aqueous coating composition.
Hook et al. differs from applicant’s claimed invention in that there is not a direct teaching (i.e. by way of an example) to where the dust suppressing coating composition actually uses a cationic surfactants, such as alkoxylated quaternary amine surfactants, chlorine ester surfactant etc., in lieu of nonionic surfactants. 

In the alternative, Hook et al. can be combined with the disclosure of the secondary reference to Oldenhove et al.. 
Oldenhove et al. teaches a liquid dust control composition comprising an anionic surfactant, a dust control agent and water, see abstract. The dust control agent is disclosed to be selected from the groups consisting of chlorine chloride and quaternized alkyloamine methosulfates, see [0010]. 
Optional water soluble cosurfactants, such as glycerol, ethylene glycol, polyethylene glycols, propylene glycol, and polyol ethers, such as1 methoxy-2-propanol are directly disclosed in [0011] and [0026].  
Oldenhove et al.’s compositions A-D, in Example 1 all comprise in part: 1) sodium lauryl sulfate anionic surfactant, 2) propylene glycol n-butyl ether or dipropylene glycol n-butyl ether, 3) chlorine chloride or Stepantex DN alkylolamine methosulfate and 4) water. Oldenhove et al.’s said dust control composition differ from applicant’s claimed dust control composition due to the concentration amount of the dust control agent being below applicant’s claimed range of independent claim 1. 
The primary reference to Hooke et al. is optionally combined with Oldenhove et al. for Oldenhove et al.’s disclosure that it is already well known in the art to make aqueous dust controlling compositions that use a combination of a cationic compound (e.g. chlorine chloride or Stepantex DN alkylolamine methosulfate) with a polyol or a polyol ether (e.g. see [0026]). As such, one having ordinary skill in the art using Oldenhove et al.’s disclosure would be well motivated to actually use cationic compounds in Hooke et al.’s dust control formulations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761